FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                      UNITED STATES COURT OF APPEALS January 23, 2009

                                 TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                     Clerk of Court


 DARLENE R. QUINN,

          Plaintiff-Appellant,
 v.                                                      No. 08-6176
 UNITED STATES OF AMERICA,                        (D.C. No. CIV-03-192-R)
                                                        (W.D. Okla.)
          Defendant-Appellee.



                             ORDER AND JUDGMENT *


Before BRISCOE, MURPHY, and HARTZ, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is,

therefore, submitted without oral argument.

      Darlene Quinn, appearing pro se, appeals from a district court order

striking her request for post-judgment relief. We exercise jurisdiction pursuant to


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
28 U.S.C. § 1291 and affirm.

                                            I.

      On February 13, 2003, Quinn, appearing pro se, filed suit against the

United States. According to her complaint, Quinn informed the Internal Revenue

Service (IRS) in 1994 that her Social Security number was being used without her

authorization by other persons, and that those persons “were allowed to receive

tax refunds under [her] Ssn [sic].” ROA, Doc. 1 at 3. Quinn further alleged that

although the IRS informed her in 1996 that the problem had been “cleared up,”

she subsequently discovered that “[a]s of 1999 they were still using [her] Ssn

[sic].” Id.

      The government moved to dismiss Quinn’s complaint, arguing that it was

“devoid of any allegations, that the [district court] lacked jurisdiction over the

subject matter of the purported suit, and that the . . . complaint fail[ed] to state a

claim upon which relief c[ould] be granted.” Id., Doc. 6 at 1. Quinn, in her

response to the government’s motion, cited a host of federal statutes and

regulations, including the Taxpayer Bill of Rights, 26 U.S.C. § 7433(a), that

purportedly supported her claims.

      On July 10, 2003, the district court issued an order granting the

government’s motion and dismissing Quinn’s complaint “without prejudice to

refiling.” ROA, Doc. 10 at 13. In its order, the district court noted that “[o]f all

the statutes cited by” Quinn, “the only one which potentially confer[red] a private

                                           -2-
right of action, and offer[ed] a limited waiver of sovereign immunity, [wa]s the

Taxpayer Bill of Rights,” but that Quinn’s complaint “fail[ed] to state a claim for

relief under that statute.” Id. Although Quinn filed an amended complaint on

July 29, 2003, the district court dismissed it on November 6, 2003, on essentially

the same grounds as the original complaint.

      Quinn appealed the district court’s order dismissing her amended

complaint. On April 5, 2004, this court affirmed the district court’s decision.

Quinn v. United States, No. 03-6518 (Apr. 5, 2004). Although Quinn filed a

petition for rehearing, that petition was denied on May 27, 2004.

      In late August and early September of 2004, Quinn filed a series of

pleadings with the district court entitled “Motion for Newly Discovered

Evidence,” “Petition for Rehearing,” and “Motion for Sua Sponte Summary

Judgment Now.” On September 17, 2004, the district court issued an order

denying Quinn’s motions. The district court emphasized in doing so, as it had in

its earlier orders, that Quinn “ha[d] not alleged or offered evidence of any acts

which would support a claim of reckless or intentional disregard of the Tax Code

by Internal Revenue Service employees in the course of collecting taxes,” and

thus she “ha[d] failed to state a claim under the federal Taxpayer Bill of Rights . .

. .” ROA, Doc. 32 at 1. The district court further noted that Quinn “ha[d]

likewise failed to establish an alternative basis for the waiver of the

Government’s sovereign immunity . . . .” Id.

                                          -3-
      On May 20, 2005, Quinn filed a pleading entitled “Motion for New

Evidence - Evidence Withheld from the Court and Plaintiff Sua Sponte.” On June

16, 2005, the district court issued an order denying Quinn’s motion. The court

noted in its order that the motion failed to “identify or offer any new evidence in

support of [Quinn’s] claims.” Id., Doc. 34 at 1. The court further reiterated that

Quinn “ha[d] failed to state a claim under the federal Taxpayer Bill of Rights,”

“ha[d] failed to establish an alternative basis for the waiver of the Government’s

sovereign immunity,” and “ha[d] not shown that she [wa]s entitled to relief from

the Court’s judgment under Rule 60(b), or to a new trial under Rule 59(b), or to

summary judgment under Rule 56, Fed. R. Civ. Pro.” Id. at 2.

      On July 8, 2008, Quinn filed with the district court a series of

miscellaneous documents, including copies of correspondence that she had

previously sent to the IRS and members of Congress regarding the unauthorized

use of her Social Security number. On July 29, 2008, the district court issued an

order stating: “Pleading No. 35 [the series of miscellaneous documents] filed in

this case is stricken because this is a closed case and because the pleading is

nonsensical.” Id., Doc. 36 at 1. On August 12, 2008, Quinn filed a notice of

appeal from the district court’s order.

                                          II.

      Because Quinn is proceeding pro se, we construe her pleadings and filings

liberally. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972). Doing so, we

                                          -4-
construe the series of miscellaneous documents that she filed with the district

court as a request for post-judgment relief. In turn, we construe the district

court’s striking of those documents as a denial of post-judgment relief.

      After carefully reviewing the record on appeal, we conclude the district

court did not abuse its discretion in so ruling. See Servants of Paraclete v. Does,

204 F.3d 1005, 1009 (10th Cir. 2000) (applying abuse of discretion standard to

district court’s denial of Rule 60(b) motion). As the district court noted, the

documents filed by Quinn are, whether viewed individually or as a group,

nonsensical. Moreover, as the district court also noted, the issues asserted by

Quinn in her original and amended complaints have been fully and repeatedly

addressed by the district court and this court. Thus, we see no basis upon which

Quinn could successfully obtain post-judgment relief.

      AFFIRMED.


                                               Entered for the Court



                                               Mary Beck Briscoe
                                               Circuit Judge




                                         -5-